Citation Nr: 0511322	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability, to 
include a lumbosacral strain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, in pertinent part, denied an 
application to reopen a claim for service connection for a 
lumbosacral strain.  


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of a January 1946 notification of an RO 
decision denying service connection for a lumbosacral strain.    
 
2.  Since the January 1946 unappealed RO denial of the claim 
for service connection for a lumbosacral strain, evidence was 
received that had not been previously submitted to agency 
decisionmakers, to include an April 2004 VA medical opinion, 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial; it relates 
to unestablished facts necessary to substantiate the claim 
and it raises a reasonable possibility of sustaining the 
claim.    

3.  The service medical records reveal that the veteran was 
diagnosed with a chronic lumbosacral strain due to a 1943 
accident, and a VA medical opinion is essentially to the 
effect that it is as likely as not that the veteran's current 
low back disability, diagnosed as degenerative disc disease 
and scoliosis of the lumbar spine, is related to the in-
service trauma.    


CONCLUSIONS OF LAW

1.  The January 1946 RO determination that denied a claim for 
service connection for a lumbosacral strain is final.  38 
U.S.C.A. § 7105 (West 2002);  38 C.F.R. §§ 3.104, 20.1103 
(2004).  

2.  Evidence received since the January 1946 RO rating 
decision denying service connection for a lumbosacral strain 
is new and material; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003). 

3.  Service connection for degenerative disc disease and 
scoliosis of the lumbar spine is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2003); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2003); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.   

In the case at hand, the appellant failed to file a notice of 
disagreement within one year of a January 1946 RO rating 
decision denying service connection for a lumbosacral strain.  
Thus, the decision became final.
 
Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was received in August 2002); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2003) provides as follows:   
 
New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of sustaining the claim	

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.
 
The January 1946 RO rating decision denied service connection 
for a lumbosacral spine on the basis that there was no 
medical evidence of a current low back disability.  While the 
separation examination was negative for any pertinent 
abnormal objective findings, a diagnosis of a chronic 
lumbosacral strain due to an in-service accident was recorded 
on that examination report.  Furthermore, the veteran 
underwent a VA examination in April 2004 and the VA clinician 
opined that if the veteran's injury occurred as described, 
then it is as likely as not that the veteran's current back 
condition is a consequence of military service.  The latter 
medical opinion was not previously submitted to agency 
decisionmakers and it, in connection with evidence previously 
assembled, relates to unestablished facts necessary to 
substantiate the claim, namely a current diagnoses and a 
competent opinion linking such to service.  It is neither 
cumulative nor redundant, and it raises a reasonable 
possibility of sustaining the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, 
the claim for service connection for a lumbosacral strain is 
reopened.

De novo review

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran testified in a March 2005 videoconference hearing 
that his in-service accident happened while he was in 
hydraulic school in the Air Force.  He testified that he and 
some others had a plane up on a deck.  He was hooking up a 
hose to pump hydraulic fluid back into the plane, when 
someone in the cockpit lowered the landing gear.  According 
to the veteran, the left rear tire hit him and knocked him 
down.  He thought he had broken his back because he couldn't 
feel his legs.  He was taken to a dispensary, where 
clinicians rubbed and put lotion on his back and legs, and 
then was discharged and told to come back in the morning.  
The next morning, he couldn't get up.  A couple of people 
helped him to the latrine and shower and the veteran spent 
the rest of the day lying down and rubbing lotion on his 
legs.  His back and legs were still sore the next day.  
School was over in a couple of days and he was sent down to a 
base in Washington.  The soreness  eventually went away.  

The veteran further testified in March 2005 that, once 
discharged from service, he worked in a flour mill for three 
days sacking 48-pound bags of flour.  He could only do it 
three days before having to quit.  He sold cars from 1946 to 
1984 and sought treatment from three different chiropractors.  
He sold a car to a doctor in 1962, who told the veteran that 
he would look at his back.  The veteran said that the x-rays 
shortly thereafter showed evidence of a back injury, though 
he doesn't remember whether the doctor mentioned a fracture.  
He added that he didn't have any major problems when he was 
young, but that his back pain has continued to get worse 
since his in-service back injury.  

The veteran has sought treatment from the VA since June 2000.  
Most recently, in April 2004, he underwent a VA examination 
where the clinician diagnosed him with degenerative disc 
disease of the lumbosacral spine and scoliosis of the lumbar 
spine.  Although the clinician did not see any evidence in 
the claims file describing the type of injury the veteran 
described above, the clinician noted that if such an injury 
occurred, it was as likely as not that the veteran's current 
back condition is a consequence of his military service.      

The Board finds that the service medical records document an 
accident in May 1943 and a diagnosis of a chronic lumbosacral 
strain.  The post-service medical evidence reveals the 
veteran has a current low back disability, diagnosed as 
degenerative disc disease of the lumbosacral spine and 
scoliosis of the lumbar spine, and a VA clinician has opined 
that it is at least as likely as not that there is a nexus 
between the veteran's current disability and his in-service 
back trauma.  While the service medical records do not 
describe the particulars of the veteran's in-service 
accident, there is no question that an injury occurred and 
that it resulted in a diagnosis of chronic low back 
disability.  There is also a huge gap in time between the in-
service findings noted above and the only post-service 
medical evidence of a low back disability.  In this regard, 
it is pertinent to note that the United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Nevertheless, aside 
from the fact that there is a diagnosis of a chronic low back 
disability during service, the only opinion that addresses 
the contended causal relationship supports the claim with 
application of the doctrine of reasonable doubt.  
Accordingly, the Board finds that service connection for 
degenerative disc disease and scoliosis of the lumbar spine 
is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303.










ORDER

Service connection for degenerative disc disease and 
scoliosis of the lumbar spine is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


